            Case 1:18-cr-00092-WFK Document 353 Filed 09/13/21 Page 1 of 3 PageID #: 1900


TRULINCS 65469060 - ELDER, PPASSIM · Unit: BRO-J-A
               •       I

-------------------------------- --------------- ------------------ -- -------------------- FILED ---------
                                                                                                            IN CLERK'S OFFICE
FROM: 65469060                                                                                        U.S. DISTRICT COURT E.0.N.Y.
TO:
SUBJECT: Elder 18-cr-92 (WFK): Open case issues
DATE: 09/04/2021 02:05:43 PM
                                                                                                      *     SEP 13 2021        *
September 4, 2021                                               [R1 /---~: _,owrn [D)                 BROOKLYN OFFICE

The Honorable Judge Kuntz
US District Courthouse -- EDNY
225 Cadman Plaza
                                                                     L'. -·' l ' 2021     I
Brooklyn, New York 11201                                        PR-~.1 ~)E OFFICE
Dear Judge:

I am writing directly to the Court about several issues/alternatives that are disturbing on the eve of trial.

I have been having short/intermittent meetings with CJA counsel and their team. The general sense that has been conveyed to
me, without applying my own analysis, is that they are not prepared for trial to begin this month. I find it disheartening to know
that this close to trial, the CJA team is not polishing their final assessments of witnesses, evidence, and trial strategy; instead
they are scrambling to determine all of the above as if they were assigned yesterday. In that light, there is no chance that last
minute 9iscovery production by the government, including incremental Jenks materials would even be reviewed, analyzed,
investigated (if required), and ultimately, applied to a cogent defense.

As such -- I am asking Your Honor to re-consider my previous request for counsel to be replaced, so I can have a CJA team
assigned that will spend the appropriate time in preparation (all aspects as expected) -- and fight for the case-critical issues (i.e.
- reasonable access to Jenks materials and related Brady and Giglio production). At this point, this has not appropriately
occurred .

In the alternative, if the Court would prefer that I proceed with current CJA counsels and team, I am re-requesting that Your
Honor set a delay to the start date for tri al, so a legitimate strategy can be initiated for such a dynamic, complex case.

I apologize for raising these issues at this late of a date, but the reality at MDC has also delayed any reasonable access to both
counsel and discovery materials. Further obstructing preparations this past week, one of my counsel meetings was terminated
after approximately one-hour because co-defendant's counsels requested their client be retrieved for their-own meeting. As
such -- my meeting was terminated. This is far from a conducive preparation environment; clearly inarguable. As I am sure the
Courts are aware, there has been a tremendous staff shortage at MDC while the inmate population has increased 50% since
February 2021 (in part because of the absorption of the GEO/Queens inmates and , likewise, MCC's closure). We have been
subjected to the continuation of 21-24 per day lockdowns without access to the one discovery computer in my unit that is
shared with over 100 other inmates . This has delayed my own abilities to prepare for CJA counsel meetings, as well. The
conditions which reached national BOP Director Carvajal's attention (prompting a recent MDC building-wide inspection
personally) have reached unmitigated lows. There appears to be no particular end-date for the disasters within; certainly not
making any of the necessary trial preparation issues convenient on the eve of trial.

I appreciate Your Honor's time and considerations with this request.                                                   -----
Sincere! , Ppassim Elder

                                                                                  ~ rn'.©rn'.U\VJ @'. \D)
                   t✓                                                                     SEP 1 3 2021

                                                                                   PRO SE OFFICE
r-00092-WFK Document 353 Filed 09/13/21 Page 2 of 3 Pag




            /"
                      A'
                      ~
                           }1
      ~ -,...._
                  ...
                      -     a

    ~
      ~'Y
      ----
   _-:;:)
                 ~
                   0
                  -J
                            ~
                            (\\                    -
                                                   r,?

                                                   ~         -

  , --                     D_                      ~
                 (~                                    .::r:/;.
   ~
                 -==t-      0)                         q---._,_
                                  -         0
                 (ti       V:>        ~     Q          v"'I
                 --f-      ~      \_,__.I   \'-1       --c..
                                                       ~-
     ....
                                      ~
                                                   -~    Q
     ....                                              ~
     tJ
     0

      t-'·
       (D
       w
       l\l
       lil
       ill
                                    -r   l 'i1 5" 6 h 2 l E S- LI LI LI U'L ti c c u u c.
                         Case 1:18-cr-00092-WFK Document 353 Filed 09/13/21 Page 3 of 3 PageID #: 1902

       g         ---l-
            ~::l ;,c,m
     - & o-=--
-, o ....
E":.   ~r3&~~3c:iC
S-9= g :J :!,S; i~ ~-\-a
<l>a.·
Cl>
                           --
                        . s (
                             :i
"""' oCJ __ <;. ,-,:>. ".'::iNh
::J-~~   s. 2" ~ =- "2. ~ 0
             :fc:l-lllCg ::I Q
      5 :::; (") 0 el::," 0 t'l •
                                     ;-lrnlHll.~l=                                                                                                   - ~
                                                                                                                                                     --                      □ A gent
gte:f::J ~~ ~~= -4             :;                                                                                                                                            D Addressee
o0°Q)     cr, ::r~~·       >
      ?
:." C.:.~ 0  ~ C Q ~ Z
                 c.)
                                                                                                                          8 . Received by (Printed Name)               C. Date of Delivery
£:::;::!   -..
      {/l.D. Ci" r.J) -,;u
~ 0   c · C (") O < Q Q
        i; i5
_c: ~=~"'"'-c-Om
'.::_s22~,;.::o .::;,c -i                          1. Article Addressee ,~                                                D. Is delivery add ress different from item 1?     D Yes

 ~ ~[~~~~ ~g ;~
                                                                                                                             If YES, enter delivery address below:           □ No




 HHHlHil   :;
           g
                 --a.

                                                        111 IIIIII IIII IllIII IIII III II IllIllIIIll IIIIIll
                                                                                                                      3 . Service Type
                                                                                                                      D Adult Signature
                                                                                                                      D Adult Signature Restricted Delivery
                                                                                                                                                                  D Priority Mall Express®
                                                                                                                                                                  0 Registered Mall'"
                                                                                                                                                                  D R8!!1Stered Mall Restricted
                                                                                                                      D Certified Mall®                             Dehvery
                                                           9590 9402 5970 0062 4722 51                                D Certified Mall Restricted Delivery        D Return Receipt for
                                               j                                                                      D Collect on Delivery                         Merchandise
                                                   2. Article N umber (Transfer from service /abeO
                                                                                                                      I
                                                                                                                      □ Collect on Delivery Restricted Delivery
                                                                                                                      D Insured Mail
                                                                                                                                                                  D Signature Confirmation™
                                                                                                                                                                  D Signature Confirmation
                                                                                                                                                                    Restricted Delivery
                                                                                                                      D Insured Mall Restricted Delivery
                                                                                                                         (overSSOO)
                                                   P .~ l=n r m   ~ .R11   _l11lu 1Jn1~ DC!M 7 C:'ln_n,, nnn nni:.,
